J-S70010-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :    IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                   Appellee              :
                                         :
             v.                          :
                                         :
RANYELL B. SEVERINO-MOTA                 :
                                         :
                   Appellant             :          No. 742 MDA 2017

                 Appeal from the PCRA Order April 4, 2017
               In the Court of Common Pleas of Berks County
            Criminal Division at No(s): CP-06-CR-0002957-2015


BEFORE: GANTMAN, P.J., SHOGAN, J., and OTT, J.

JUDGMENT ORDER BY GANTMAN, P.J.:                FILED NOVEMBER 14, 2017

      Appellant, Ranyell B. Severino-Mota, appeals from the order entered in

the Berks County Court of Common Pleas, which dismissed his first petition

filed under the Post Conviction Relief Act (“PCRA”), at 42 Pa.C.S.A. §§ 9541-

9546. On December 2, 2015, a jury convicted Appellant of two counts of

attempted murder, four counts of aggravated assault and simple assault,

and one count each of possessing instruments of crime and recklessly

endangering another person. The court sentenced Appellant on December

14, 2015, to an aggregate term of 17½ to 40 years’ imprisonment, plus five

years’ probation. Appellant did not file a direct appeal.

      On January 12, 2017, Appellant timey filed a counseled first PCRA

petition.   Without issuing any notice per Pa.R.Crim.P. 907, the court

summarily dismissed the petition on April 4, 2017. Appellant timely filed a
J-S70010-17


notice of appeal on May 4, 2017.                On May 8, 2017, the court ordered

Appellant to file a Pa.R.A.P. 1925(b) statement; Appellant timely complied.

       Preliminarily, Pennsylvania Rule of Criminal Procedure 907 provides, in

relevant part:

          Rule 907. Disposition Without Hearing

          Except as provided in Rule 909 for death penalty cases,

             (1) the judge shall promptly review the petition, any
          answer by the attorney for the Commonwealth, and other
          matters of record relating to the defendant’s claim(s). If
          the judge is satisfied from this review that there are no
          genuine issues concerning any material fact and that the
          defendant is not entitled to post-conviction collateral relief,
          and no purpose would be served by any further
          proceedings, the judge shall give notice to the parties of
          the intention to dismiss the petition and shall state in the
          notice the reasons for the dismissal. The defendant may
          respond to the proposed dismissal within 20 days of the
          date of the notice. The judge thereafter shall order the
          petition dismissed, grant leave to file an amended petition,
          or direct that the proceedings continue.

Pa.R.Crim.P.     907(1).       Issuance        of   Rule   907   notice   is   mandatory.

Commonwealth v. Guthrie, 749 A.2d 502 (Pa.Super. 2000).                         See also

Commonwealth v. Feighery, 661 A.2d 437 (Pa.Super. 1995) (explaining

notice requirement of intention to dismiss is mandatory; vacating and

remanding for fulfillment of notice requirement).1

____________________________________________


1 Where a PCRA petition is untimely, the court’s failure to issue Rule 907
notice is not reversible error. Commonwealth v. Taylor, 65 A.3d 462
(Pa.Super. 2013). Because the current PCRA petition was timely filed, this
exception does not apply.



                                           -2-
J-S70010-17


      Instantly, Appellant filed a timely, counseled first PCRA petition on

January 12, 2017. The court summarily dismissed the petition on April 4,

2017, without first issuing Rule 907 notice and giving Appellant an

opportunity to respond.    In its Rule 1925(a) opinion, the PCRA court

concedes its error and asks this Court to remand for further proceedings.

The Commonwealth agrees remand is proper.        See Pa.R.Crim.P. 907(1);

Guthrie, supra; Feighery, supra.         Accordingly, we vacate the order

denying PCRA relief and remand for appropriate further proceedings.

      Order vacated; case remanded for further proceedings. Jurisdiction is

relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/14/2017




                                   -3-